Citation Nr: 1610693	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  07-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as due to asbestos exposure, and as secondary to service-connected depression, sinusitis, or hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in relevant part, denied service connection for sleep apnea.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2010.  A copy of the hearing transcript is of record.  The matter was then remanded by the Board for additional development in May 2011 and May 2015.


FINDING OF FACT

Sleep apnea is not etiologically related to service, to include asbestos exposure in service, and is not proximately due to, or aggravated by, a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a March 2006 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's diagnosed sleep apnea.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

In this case, VA treatment records dated January 2006 show the Veteran was diagnosed with obstructive sleep apnea.  Therefore, element (1), a current disability, has been satisfied.

With respect to element (2), an in-service event or disease, the Veteran has made several assertions.  First, he reported that he broke his nose several times in service, and that he developed a deviated septum as a result.  See September 2009 Informal Hearing; June 2010 Board Hearing Transcript at 10; August 2011 VA Examination.  Notably, an August 2006 VA examination documented the presence of a deviated septum.

However, service treatment records are negative for any complaints, treatment, or diagnoses related to a broken nose or deviated septum.  The Veteran underwent an enlistment examination in June 1981 and a medical evaluation board examination in February 1991.  Neither examination revealed any relevant abnormalities, and the Veteran denied a history of any relevant injuries.  Significantly, the Veteran did report numerous other complaints during his period of service, including an earache in June 1982, nausea and diarrhea in October 1982, left foot pain in December 1982, nausea and diarrhea in April 1983, a finger injury in August 1983, a sore throat in September 1983, bilateral knee pain in January 1984, sinus blockage in October 1984, chest pain in September 1985, a cough and runny nose in October 1987, lightheadedness in July 1988, chest pain in December 1989, and bilateral knee pain in June 1990. 

In other words, it appears the Veteran was reporting a wide variety of ailments throughout his period of service, without having mentioned sustaining a broken nose, let alone multiple such injuries.  The Board finds the Veteran's current statements regarding nose injuries in service to be less probative than these contemporaneous records.  See AZ v. Shinseki, 731 F.3d 1303, 1318   (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Nevertheless, the Veteran also testified that he snored a lot in service.  See June 2010 Board Hearing Transcript at 10.  This statement is corroborated by one of the Veteran's service comrades.  See September 2008 Statement of L.J.  Another service comrade indicated that the Veteran was exposed to asbestos in service.  See October 2008 of T.J.A.  The Board previously found these statements to be competent and credible.  Therefore, to the extent that the Veteran snored in service and was exposed to asbestos in service, element (2) has been satisfied.

With respect to element (3), a link between the current disability and the in-service incurrences, a July 2015 VA opinion stated that a review of the relevant medical literature did not reveal any evidence supporting a relationship between asbestos and sleep apnea.  There is no competent evidence to refute this conclusion, or to otherwise indicate a link between asbestos exposure and sleep apnea.  

The July 2015 VA opinion also stated that, in a systematic review of the accuracy of clinical examination in the diagnosis of obstructive sleep apnea, the most useful individual finding for identifying patients with sleep apnea was nocturnal choking or gasping.  The examiner then noted that this symptom was not present during the Veteran's period of service, and the Board notes that the Veteran has not alleged otherwise.  The examiner also noted that the Veteran's separation exam and history was negative for several other symptoms associated with sleep apnea, such as fatigue, headaches, memory issues, or difficulty with sleeping.  Indeed, the statement from T.J.A. stated that, as of around 1990, the Veteran was "the picture of good health."  Based on these findings, the examiner concluded that it was less likely than not that sleep apnea is related to service.  There is no competent evidence to refute this conclusion, or to otherwise indicate a link between the Veteran's in-service snoring and current sleep apnea.

The Veteran himself has asserted that his sleep apnea had its onset during service, and that he has experienced trouble sleeping ever since service.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing obstructive sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

To the extent that he has asserted a continuity of sleep apnea symptomatology since service, service connection based upon such a theory is applicable only to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Obstructive sleep apnea is not among the listed conditions.

Notably, the Veteran's treatment records contain several entries documenting his sleep-related complaints between his period of service and his 2006 diagnosis of sleep apnea.  However, these complaints clearly relate to sleep disturbances brought on by other disabilities.  In April 1997, the Veteran complained he was sleeping too much or too little, and the diagnosis was depression.  During a June 1998 Board hearing on an unrelated matter, the Veteran reported difficulty sleeping due to stiffness in his knees.  In a July 2001 statement, the Veteran reported having major problems with sleeping due to orthopedic pain.  Private treatment records dated October 2003 noted sleep disturbances secondary to neck pain.  In October 2004, the Veteran reported persistent sleep problems, along with a recent breakup with his girlfriend and intrusive thoughts from Iraq.  He was diagnosed with posttraumatic stress disorder.  Significantly, while the Veteran was clearly reporting his sleep impairment, he did not report any snoring or nocturnal gasping or choking between his period of service and his diagnosis of sleep apnea in 2006. 

For these reasons, service connection for sleep apnea on a direct basis is denied.

The Veteran has also asserted that his sleep apnea is secondary to his other service-connected disabilities, namely depression, hypertension, and sinusitis.

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

With respect to depression, the Veteran submitted a February 2007 opinion from Dr. D.T., a doctor of chiropractic medicine.  He stated that sleep apnea had been shown to be associated with depression.  He attached medical literature noting that the risk of obstructive sleep apnea increased with stress.

However, additional literature submitted by the Veteran in March 2007 indicated that depression was a sign or symptom of sleep apnea, rather than a cause.  This finding was affirmed by an August 2011 VA examiner, who stated that depression was a symptom present in those with sleep apnea due to disordered sleep.  The July 2015 VA examiner also noted that depression was not a risk factor for sleep apnea.  The causal relationship was one in which sleep apnea was more likely to lead to depression, not the opposite.  

The Board finds these two VA opinions, combined with the March 2007 medical literature, are more probative than the opinion of Dr. D.T.  That is, his opinion is based solely on the accompanying literature, which only noted an increased risk of sleep apnea associated with stress broadly, not the Veteran's depression specifically.  In contrast, the VA opinions and the March 2007 literature collectively explain that depression results from sleep apnea due to disordered sleep.

With respect to hypertension, the evidence is similar.  Treatise material submitted by the Veteran in March 2006 indicates that sleep apnea results in periods of higher blood pressure because the heart tries to counter the build-up of carbon dioxide in the body by pumping harder.  Additional literature submitted in November 2006 noted that hypertension could be secondary to another condition, such as sleep apnea.  There is no competent evidence in the record to indicate that existing hypertension causes or aggravates sleep apnea.

Finally, with respect to sinusitis, Dr. D.T. stated that sleep apnea had been shown to be associated with that condition.  He attached medical literature noting that obstruction in obstructive sleep apnea can occur in the nasal passages.

However, the July 2015 VA examiner stated that sinusitis, without nasal congestion, is not a risk factor for sleep apnea.  The examination report included x-ray and CT scan findings from 2006 which noted no radiographic finding of chronic sinus disease, and the examiner stated that claims file otherwise contained no evidence of acute, chronic, severe, or lingering episodes of sinusitis.  The Veteran has not had any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment.  Therefore, sinusitis did not cause or aggravate sleep apnea.

Separately, a March 2006 VA examiner stated that chronic respiratory disease could cause or aggravate sleep apnea.  However, thickened lateral pharyngeal walls have been shown to account for most of the narrowing of the upper airway in individuals with obstructive sleep apnea.  The examiner concluded that, even if sinusitis is a possible cause, it is not the most common and therefore less likely than not the cause of sleep apnea in this Veteran.

The Board finds that these two VA opinions are more probative than the opinion of Dr. D.T.  That is, his opinion is based solely on the accompanying literature, which only noted that sleep apnea can be caused by obstruction of the nasal passages.  In contrast, the July 2015 opinion specifically noted that there was no recent evidence of obstructed nasal passages associated with this Veteran's sinusitis.  The March 2006 examiner also noted that while a respiratory disease like sinusitis could cause or aggravate the condition, it is not the most likely cause.

In sum, the overall weight of the evidence is against a finding that the Veteran's obstructive sleep apnea is caused or aggravated by his service-connected depression, hypertension, or sinusitis.  Therefore, service connection for sleep apnea on a secondary basis is not appropriate.  38 C.F.R. § 3.310.


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


